Exhibit 10.65

ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


This Eleventh Amendment to Loan and Security Agreement (this "Amendment") is
entered into as of August 3, 2015, by and between COMERICA BANK ("Bank") and
ARRAY BIOPHARMA INC. ("Borrower").


RECITALS


Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 28, 2005, as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of December 19, 2005,
that certain Second Amendment to Loan and Security Agreement, Consent and Waiver
dated as of July 7, 2006, that certain Third Amendment to Loan and Security
Agreement dated as of June 12, 2008, that certain Fourth Amendment to Loan and
Security Agreement dated as of March 11, 2009, that certain Fifth Amendment to
Loan and Security Agreement dated as of September 30, 2009, that certain Sixth
Amendment to Loan and Security Agreement dated as of March 31, 2010, that
certain bilateral extension letter dated as of March 4, 2011, that certain
Seventh Amendment to Loan and Security Agreement dated as of June 11, 2011, that
certain Eighth Amendment to Loan and Security Agreement dated as of December 28,
2012, that certain Ninth Amendment to Loan and Security Agreement dated as of
Jun 4, 2013 and that certain Tenth Amendment to Loan and Security Agreement
dated as of December 31, 2013 (collectively, the "Agreement"). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.


NOW, THEREFORE, the parties agree as follows:


1.The following defined term in Section 1.1 of the Agreement hereby is amended
and restated as follows:


"Revolving Maturity Date" means September 7, 2015.


2.    Bank and Borrower hereby acknowledge and agree that, prior to the date
hereof, the Revolving Maturity Date was June 9, 2015, upon which date all
Advances and all other amounts outstanding under the Revolving Line were due and
payable (the "Loan Payment Event"). Bank hereby waives the Loan Payment Event,
in this instance only, provided, however, that such waiver does not constitute a
waiver, amendment, or forbearance of Borrower's obligation to pay the Advances
on the Revolving Maturity Date, as amended by this Amendment. Furthermore, Bank
does not waive any other failure by Borrower's to perform any of their
obligations under the Agreement or any other Loan Document. This waiver is not a
continuing waiver with respect to any failure by Borrower to perform any
obligation under the Agreement or the other Loan Documents after the date of
this Amendment, and Bank does not waive any obligations Borrower may have under
the Agreement (as amended by this Amendment) or the other Loan Documents after
the date of this Amendment, in each case including, without limitation,
Borrower's obligation to repay the Advances under the Agreement on the Revolving
Maturity Date, as amended by this Amendment.


3.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank's failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.


4.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.


5.    Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default, other than the Loan Payment Event, has
occurred and is continuing.



-1-
WEST\259263828.1
329034-000390

--------------------------------------------------------------------------------



6.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:


(a)    this Amendment, duly executed by Borrower;


(b)    all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts against receipt of an
invoice therefore from Bank; and


(c)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


7.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.






[Balance of Page Intentionally Left Blank]
  











































































-2-
WEST\259263828.1
329034-000390

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
 
 
 
By: /s/ John R. Moore                                      
 
 
 
 
 
 
 
 
Title:   General Counsel                                   
 
 
 
 
 
 
 
 
COMERICA BANK
 
 
 
 
 
 
 
 
 
By: /s/ Yasmin Smith                                       
 
 
 
 
 
 
 
 
Title:    Vice President                                      











































































[Signature Page to Eleventh Amendment to Loan and Security Agreement]

-3-
WEST\259263828.1
329034-000390